277 So.2d 567 (1973)
Vicente F. DOMINGUEZ, Appellant,
v.
Bienvenido M. BENACH, Jr., Gerald William West & Associates, Jointly and Severally, Appellees.
No. 72-1257.
District Court of Appeal of Florida, Third District.
May 8, 1973.
Lopez, Hannon & Harris, Miami, for appellant.
Suarez, Carricarte & Freire, Miami, for appellees.
Before BARKDULL, C.J., and PEARSON and HENDRY, JJ.
PER CURIAM.
By this appeal, plaintiff counter-defendant, seeks review of certain portions of an adverse final judgment dismissing his complaint and crossclaim in an action on an architect's contract and denying a counterclaim which attempted to assert a mechanic's lien, allegedly supported by an oral agreement.
We find no merit in the points raised by the appellant, save and except that which points out that the trial judge erred in not awarding him attorney fees as the prevailing party in successfully resisting a mechanic's lien. See: Emery v. International Glass & Mfg., Inc., Fla.App. 1971, 249 So.2d 496; *568 H.D. McPherson, Inc. v. Metro Electric of Orlando, Inc., Fla.App. 1971, 253 So.2d 878; Houdaille-Duval-Wright Company v. Charldon Construction Company, Fla.App. 1972, 266 So.2d 106; Potter v. Rowan, Fla.App. 1972, 266 So.2d 121; § 713.29, Fla. Stat., F.S.A.
We therefore reverse so much of the final judgment here under review which denied the request for attorney fees by the appellant, as plaintiff in the trial court, and return the cause with directions to the trial judge to receive evidence as to the reasonable fee that should be allowed the plaintiff for successfully resisting the counterclaim seeking to foreclose a mechanic's lien.
Affirmed in part, reversed in part with directions.